Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10 and 12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Pakula et al. (US 20110186345 A1 and Pakula hereinafter)
Regarding Claim 1, Pakula discloses a protection member (figs. 9A-B) for a display device, comprising: a first glass substrate (902) having a first surface (G1) and a second surface (G2) opposed to each other in a thickness direction and side surfaces (GS); and a first coating layer (904) covering and directly in contact with the side surfaces of the first glass substrate, and including a first surface (S1) and a second surface (S2) opposed to each other in the thickness direction and having side surfaces (SS), 


    PNG
    media_image1.png
    367
    655
    media_image1.png
    Greyscale

wherein the first surface of the first glass substrate is exposed via the first coating layer, and the first surface of the first coating layer is located in substantially the same extended plane of the first surface of the first glass substrate (see annotated fig. 9A),
 wherein the first coating layer completely covers the second surface of the first glass substrate, and wherein the side surfaces (SS) of the first coating layer extend outwardly from the side surfaces of the first glass substrate (GS, see annotated fig. 9A).  

Regarding Claim 2, Pakula discloses the protection member of claim 1, wherein the second surface of the first coating layer covers and contacts the second surface of the first glass substrate (see annotated fig. 9A).  

Regarding Claim 3, Pakula discloses the protection member of claim 2, wherein the second surface of the first coating layer is substantially parallel to the first surface of the first coating layer and the first surface of the first glass substrate (see annotated fig. 9A).
 
Regarding Claim 10, Pakula discloses the protection member of claim 1, wherein the first glass substrate comprises a compressive stress region (scratch resistant, [0139]) near an outer surface thereof and a central tensile region therein, and wherein the compressive stress region is disposed near the first surface of the first glass substrate, the second surface of the first glass substrate and the side surfaces of the first glass substrate ([0123]).  

Regarding Claim 12, Pakula discloses the protection member of claim 1, wherein the side surfaces of the first coating layer are formed by cutting.  






Claims 18-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Winarski et al. (US 2015/0198747 A1 and Winarski hereinafter)
Regarding Claim 18, Winarski discloses (figs. 1-4) a method for fabricating a protection member for a display device (102), the method comprising the steps of: preparing a glass substrate (108) having a first surface (G1) and a second surface (G2) opposed to each other in a thickness direction and first (S1) and second side surfaces (S2); coating a composition on the glass substrate to form a coating layer (104) covering the second surface of the glass substrate and the first and second side surfaces of the glass substrate; and cutting edge portions of the coating layer that are disposed outwardly from the first and second side surfaces of the glass substrate to expose side surfaces of the coating layer while covering the first and second side surfaces of the glass substrate.  

    PNG
    media_image2.png
    608
    739
    media_image2.png
    Greyscale


Regarding Claim 19, Winarski discloses (figs. 1-4) the method of claim 18, wherein the step of cutting the edge portions of the coating layer comprises cutting with an irradiating laser ([0037] and [0040]).  

Regarding Claim 20, Winarski discloses (figs. 1-4) the method of claim 18, further comprising the step of: after the forming the coating layer, sequentially stacking a coupling layer (adhesive layer, not shown, [0037]) and a film layer (110) on a second surface of the coating layer, wherein the cutting step further comprises cutting the film layer, the coupling layer and the coating layer in a single process ([0037]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pakula et al in view of Lin et al (US 2014/0285735 A1 and Lin hereinafter)
Regarding Claim 4, Pakula discloses the protection member of claim 1, further comprising: a first coupling layer (adhesive, [0118]) disposed on the second surface of the first coating layer. Pakula fails to disclose a first film layer disposed on a second 
Regarding Claim 11, Pakula discloses the protection member of claim 1. Pakula does not explicitly disclose wherein the first coating layer is a functional coating layer comprising at least one of: an epoxy acrylate resin, a polyester acrylate resin, a polyether acrylate resin, a urethane acrylate resin, an acryl acrylate resin, an unsaturated polyester, a urethane resin, an acrylonitrile butadiene styrene (ABS) resin, and a rubber. However, Lin teaches (fig. 1C, [0014]) herein the first coating layer is a functional coating layer comprising at least one of: an epoxy acrylate resin, a polyester acrylate resin, a polyether acrylate resin, a urethane acrylate resin, an acryl acrylate resin, an unsaturated polyester, a urethane resin, an acrylonitrile butadiene styrene (ABS) resin, and a rubber. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a functional coating layer of Yoon to device of Pakula in order to provide simultaneously protecting each side surface of the display panel from an external shock.
Regarding Claim 13, Pakula discloses a display device comprising: a display panel (a display device positioned behind the glass housing member at the front surface, [0139]); and a protection member (902) disposed on a surface of the display panel, wherein the protection member comprises a glass substrate having a first surface (G1) and a second surface (G2) opposed to each other in a thickness direction and side surfaces (GS), a coating layer (904) covering and directly contacting the side surfaces of the glass substrate, the coating layer including a first surface (S1) and a second surface (S2) opposed to each other in the thickness direction and side surfaces (SS), a coupling layer (adhesive, [0118]) disposed on a second surface of the coating layer, and wherein the coating layer completely covers the second surface of the glass substrate, and wherein the side surfaces of the coating layer extend outwardly from the side surfaces of the glass substrate (see annotated fig. 9 below).  


    PNG
    media_image1.png
    367
    655
    media_image1.png
    Greyscale


Pakula does not explicitly disclose a film layer disposed on a second surface of the coupling layer, wherein the side surfaces of the coating layer, side surfaces of the coupling layer and side surfaces of the film layer are all aligned in substantially the same plane.
However, Lin teaches a film layer (132) disposed on a second surface of the coupling layer, wherein the side surfaces of the coating layer, side surfaces of the coupling layer and side surfaces of the film layer are all aligned in substantially the same plane (fig. 1C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a film layer of Lin to device of Pakula in order to provide simultaneously protecting each side surface of the display panel from an external shock.

Regarding Claim 14, Pakula/Lin discloses the display device of claim 13. Pakula further teaches (fig. 9A) wherein side surfaces of the protection member extend outwardly from respective side surfaces of the display panel.

  Regarding Claim 15, Pakula/Lin discloses the display device of claim 13. Lin further teaches wherein the glass substrate is tempered glass, and the film layer comprises an anti- scattering film [(0045]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an anti-scattering film of Lin to device of Pakula in order to an anti-scattering function and blocking the signal 
 Regarding Claim 16, Pakula/Lin discloses the display device of claim 13. Lin further teaches (fig. 1C, [0014]) wherein the coating layer is a functional coating layer comprising at least one of: an epoxy acrylate resin, a polyester acrylate resin, a polyether acrylate resin, a urethane acrylate resin, an acryl acrylate resin, an unsaturated polyester, a urethane resin, an acrylonitrile butadiene styrene (ABS) resin, and a rubber. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a functional coating layer of Lin to device of Pakula in order to provide simultaneously protecting each side surface of the display panel from an external shock.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pakula et al in view Lin et al and further in view of Cho et al (US 2017/0002237 A1 and Cho hereinafter)
Regarding Claim 17, Pakula /Lin discloses the display device of claim 13. Pakula /Lin fails to disclose wherein the display device is a foldable display device, and the coupling layer has creep properties of about 50% to about 800%. However, Cho teaches ([0009]) wherein the display device is a foldable display device, and the coupling layer has creep properties of about 50% to about 800% which overlaps the range of cited in the claim.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges.
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the creep properties of Cho to device of Pakula /Lin with about 50% to about 800% in order to provide viscoelasticity in a wide temperature range while exhibiting good reliability even after a number of folding cycles. 


Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching 


Response to Arguments
Applicant’s arguments with respect to claim 1-4 and 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841